DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 1-20 are directed to a computation of a transcendental function based on partitions of an input. The claims clearly recite mathematical concepts that including mappings the partitions according a mathematical relationship, mathematically combining the results of mappings, computing integer parts, fractional part, exponent and mantissa of input/output.  Thus, the claimed invention fall within the “Mathematical Concepts” of abstract idea.  The claims fail to recite additional elements that integrate the abstract idea into a practical application.  The additional elements recited in the claims such as: output circuity and extraction circuitry which are recited in a high level of generality that is no more than circuitry in a generic computer processor implementing the underlining functions; first and second converters which are merely converting functions performed by the processor, and lookup tables which are generic component of a processor for performing mapping functions.  Therefore, the recitations of these additional elements in the claims, both individually and in combination, are no more than 
 	Claims 1-20 fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea.  Therefore, the recitations of the additional elements in the claims, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amount to significantly more than the abstract idea itself.  Thus, claims 1-20 are not patent eligible as being directed to an abstract idea without significantly more.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-2,5-8,10-11,14-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mangnall et al. (2020/0293315).
 	 As per claims 1,10 and 19,  Mangnall disclose in figure 5 an apparatus, comprising: a plurality of lookup tables (LUTs) (LUTa-LUTc) configured to map partitions of bits (a,b,c) representative of an input number to values of a transcendental function of the bits representative of the input number, wherein the input number is in a first floating-point format (see paragraph [0089]); and output circuitry (320,445), see figure 6) configured to combine the values of the transcendental function to produce an output number in a second floating-point format (see paragraph [0096]), wherein the output number is equal to the transcendental function of the input number.  
 	As per claims 2 and 11, Mangnall disclose in figure 5 addresses of the plurality of LUTs are indicated by the partitions of the bits representative of the input number.  
 	As per claims 5,14 and 20, Mangnall disclose in figure 6 the transcendental function is a binary anti-logarithm function (exponential function), and further comprising: integer/fraction extraction circuitry (405,410) to generate integer bits and fraction bits based on a sign bit, exponent bits, and mantissa bits that represent the input number in the first floating-point format (see paragraph [0090]).  
 	As per claims 6 and 15, Mangnall disclose in figure 5 the partitions of the bits representative of the input number comprise partitions of the fraction bits representative 
 	As per claims 7,8,16 and 17 Mangnall disclose in figure 6 first converter (302b) configured to generate mantissa bits (My) representative of the output number in the second floating-point format based on the fractions of the anti-logarithm; and second converter configured (410) to generate output exponent bits (Ey) based on the sign bit and the integer bits, and the output circuitry (445)  configured to to combine the output exponent bits and the mantissa bits representative of the output number to produce the output number in the second floating-point format (see paragraph [0096]).  

Claims 3-4,9,12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangnall et al. (2020/0293315).
It is noted that Mangnall does not specifically disclose an apparatus for performing a binary logarithm function.  However, Mangnall discloses in paragraph [0062] that the disclosed apparatus may be applied of evaluating logarithmic function.  Thus, it would have been an obvious application and modification to a person of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mangnall in figure 5 and 6 for evaluating either one of both a binary logarithm function and binary anti-logarithm function in order to increase the performance and flexibility of the apparatus.  Further, the feature of mapping inputs between a range of one and two in evaluating a binary logarithm function is well-known .

Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
 	Regarding the 101 rejection, the examiner respectfully submits that the claims are clearly directed a computation of a transcendental function based on partitions of an input and clearly recites mathematical concepts that including mappings the partitions according a mathematical relationship, mathematically combining the results of mappings, computing integer parts, fractional part, exponent and mantissa of input/output, and therefore fall within the “Mathematical Concepts” of abstract idea.  Further, “different formats make different trade-offs between hardware cost (.e.g, and accuracy” is about a trade-off that is well-known in the art and is not an improvement to the functioning of the computer.  Thus, the recitations in the claims that the input is in a first floating-point format and the output is in a second floating-point format do not provide an improvement in the functioning of a computer or to other technology or technical field.  Therefore, the claims are not patent eligible as being directed to “Mathematical Concepts” of abstract idea without significantly more.
 	Regarding the 102 and 103 rejections, applicant’s arguments are not persuasive and irrelevant, because the claims 1,10 and 19 do not define the formats for the first floating-point and format second floating-point format, nor recite that the second floating-point format is different from the first floating point format.  Thus, they would cover any floating-point format for the input and the out, and the input and output .

  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182